Citation Nr: 1142845	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO. 09-20 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right ankle disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5. Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disorder, to include schizophrenia and depression.

6. Entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. During the course of this appeal, the Veteran's claims files were transferred are now within the jurisdiction of the RO in Winston-Salem, North Carolina.

In May 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge. The Veteran was afforded a period of 30 days within which to submitted additional evidence from the Veteran's primary care physician concerning his claimed left ankle disability; however, no additional evidence concerning the claimed left ankle disability has been received. A transcript of the hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court of Appeals for Veterans Claims held, in part, that a claim of service connection for PTSD may include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression). 

In light of Clemons, the Board has recharacterized the Veteran's claims for service connection for a psychiatric disorder, to include schizophrenia and depression, and service connection for PTSD as one of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD. 38 C.F.R. § 19.35 (providing that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

The issues of entitlement to a rating in excess of 10 percent for a right ankle disability; entitlement to service connection for a psychiatric disorder, to include schizophrenia, depression, and PTSD; and entitlement to TDIU are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claimed left ankle disability is not due to an event or incident of his active service nor is related to a service-connected disorder.

2. In a June 2006 decision, the Board determined that new and material evidence was not received to reopen a claim of service connection for a psychiatric disorder, to include schizophrenia and depression. 

3. In December 2007, the Veteran filed to reopen the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and depression. 

4. The evidence received since the June 2006 Board decision includes evidence that is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for a left ankle disability are not met. 38 U.S.C.A. §§ 1131, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2011).

2. The unappealed June 2006 Board decision is was the last final denial of the claim of service connection for a psychiatric disorder. 38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

3. New and material evidence has been received, and the claim for service connection for a psychiatric disorder, to include schizophrenia and depression, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in December 2007, April 2008, and June 2008, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates, The December 2007 letter also informed the Veteran of the requirements to reopen a previously denied claim and how to substantiate the claim if it is reopened. See Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006) (finding that VA must inform a claimant both how to reopen a claim and how to substantiate that claim if reopened).

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and Social Security Administration records. Additionally, the Veteran was provided with a VA joints examination in April 2009. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

As noted above, during the May 2011 hearing, the Veteran through his representative was afforded a period of 30 days within which to submit additional evidence supportive of a linkage between the Veteran's service or service-connected right ankle disorder and his claimed left ankle disorder. No evidence was received within the 30-day period. There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In pertinent part, the record suggests that certain examiners have perceived that the Veteran served in combat in Vietnam. The record does not support such a factual finding of in-service events. The Veteran's service personnel and medical treatment records indicate that he served in Korea and the United States, not in Vietnam. Indeed, his service personnel records reflect that on the day that the last American personnel left Vietnam on April 29, 1975, the Veteran was in a "casual" status (i.e., pending transfer) from the Continental United States to Korea; and his so conceded during the May 2011 hearing. 

Such a finding is critical because the law provides that in the case of a veteran of combat with the enemy in active service during a period of war, satisfactory law or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2011).

Conversely, as here, there must generally be corroborative evidence of the claimed in-service event. 38 U.S.C.A. § 1154(a). 

The Veteran reports that he injured or fractured his left ankle while in service. The Veteran is not competent to state the he incurred such a fracture, and to the extent that he reports any in-service left ankle symptoms, he is not credible. His service treatment records are absent for any complaints, treatment, or diagnoses of any left ankle disorders; however, a February 1976 orthopedic clinic note from the United States Army Hospital in Seoul, Korea, noted a right ankle fracture and subsequent complaints of right ankle pain were documented in the record. November 1974 enlistment and November 1977 separation examination reports noted normal clinical evaluations of the lower extremities. 

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

During a January 2008 VA joints examination, the Veteran complained of weakness and instability in his left ankle, and reported bilateral ankle pain for two to three years. An x-ray of the left ankle was normal. 

A March 2009 VA orthopedic examination revealed normal lower extremities.

During a May 2011 hearing, the Veteran testified that he fractured his left ankle in service at Camp Stanley in Korea, an assertion which is directly belied by his service treatment records as noted above. 

The Veteran is competent to report the circumstances of his service and symptoms "capable of lay observation," such as ankle pain, but he is not competent to provide evidence that requires medical knowledge such as the incurrence of a fracture. See Barr, 21 Vet. App. at 303; see also Jandreau, 492 F. 3d at 1372; Espiritu v. Derwinski, 2 Vet. App. 492 (1992). To the extent that the Veteran claims he has a left ankle disability attributable to in-service events, there is no evidence to support such an event in service and given the Veteran's normal medical findings on his service exit physical examination, the Veteran is not credible in his assertion. 

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. 38 U.S.C.A. §§ 1110, 1131. Apart from the factors noted above, the evidence reflects that the Veteran does not have a left ankle disability. Clinical evaluation of the Veteran's left ankle was normal on examination in January 2008. The absence of a diagnosis is persuasive as the physician was able to examine the Veteran and review the evidence in the claims file. 

In the absence of proof of current disability, the claim for service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Thus, service connection for a claimed left ankle disability, is not warranted. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence

The Veteran is seeking to reopen a claim for service connection for service connection for a psychiatric disorder, to include schizophrenia and depression. 

Service connection for schizophrenia and depression was denied by the RO in a May 1996 rating decision. The RO determined that the claimed psychiatric symptoms were not shown in service or within the one-year presumption period following service. The Veteran submitted additional records, and subsequent attempts to reopen were denied in May 1996, June 2000, and July 2002. The Veteran appealed the July 2002 rating decision. The Board denied entitlement to service connection for schizophrenia and depression in a June 2006 decision, which is final. 38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

In December 2007, the Veteran submitted a claim seeking to reopen his claim for service connection for a psychiatric disorder. In a November 2008 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the last final Board decision in June 2006 consisted of the Veteran's service treatment records, including enlistment and December 1977 separation examinations which were devoid of any psychiatric complaints, diagnoses, or treatment; a post-service VA neuropsychiatric examination in April 1978, which noted no psychiatric abnormalities; VA treatment records beginning in December 1978 at Brentwood VA Medical Center (VAMC) in Los Angeles, California, for depression and maladjustment that an examiner related to marital problems; subsequent treatment at various VAMCs through 2002, for psychiatric symptomatology including depression, schizophrenia, and polysubstance abuse; and the Veteran's Social Security Administration disability records.

The Board found that the submitted evidence was duplicative and cumulative of evidence that was previously considered by the RO in the earlier final decisions. None of the evidence was probative as to whether the Veteran's claimed psychiatric disability was etiologically related to his military service, and it did not relate to an unestablished fact necessary to substantiate the claim; therefore, it did not raise a reasonable possibility of substantiating the claim and it was not reopened.

The evidence submitted following the Board's June 2006 decision includes VA treatment records from 2002 through May 2010, including inpatient psychiatric hospitalizations from May 2005 to June 2005, in September 2007, and in October 2007, for psychiatric symptomatology including depression, schizophrenia, polysubstance abuse, and PTSD; statements from the Veteran dated in January 2008, March 2008, June 2008, October 2008, and June 2009; VA medical opinions dated in May 2009, November 2009, August 2010, and January 2011; and the Veteran's hearing testimony in May 2011. Such evidence was not previously before agency decisionmakers and thus is new. 

The claim was previously denied on the basis that the evidence did not show that the Veteran's current psychiatric disability began in service, that a psychosis was shown within the first post-service year, or that it was otherwise shown to be etiologically related to military service. As credibility is presumed, the newly submitted VA medical opinions raise a reasonable possibility of substantiating the claim as they related to an unestablished fact necessary to substantiate the claim. See Justus, 3 Vet. App. at 513. 

Specifically, in the May 2009 VA medical opinion, a VA psychologist opined that the Veteran met the diagnostic criteria for PTSD secondary to combat and military experiences in Vietnam. While the examiner was clearly mistaken or misinformed as to the Veteran having served in Vietnam, which factually flaws the opinion, a further medical opinion was obtained in August 2010. 

In an August 2010 VA medical opinion, the psychologist related that the Veteran also met the diagnostic criteria for paranoid-type schizophrenia, which "most likely began while he was on active duty status." In January 2011, the VA psychologist provided the following opinion:

[The Veteran] has an extensive mental health and substance abuse history dating back over 30 years. In [a] social work inpatient psychosocial assessment from the Hampton, Virginia[,] VAMC, dated [redacted] August 1999, it was reported that he "served in the Army from [November 1974 to December 1977], received an honorable [discharge]. [Veteran] reported that he was [absent without official leave] a few days prior to his [discharge]. [Veteran] reported he was hearing voices at the time he was [absent without official leave]." Therefore, it would appear that he reported symptoms of psychosis (schizophrenia) prior to discharge from the Army in 1977.

While it is unclear whether the examiner was factually informed of the circumstances of the Veteran's service, to include the fact that the Veteran clearly did not serve in Vietnam, the four corners of the August 2010 opinion suggest that the Veteran may have a psychiatric disorder that was incurred as a result of active servie.

For these reasons, the Board finds that the additional evidence received since June 2006 warrants a reopening of the Veteran's claim of service connection for a psychiatric disability, as it is new and material evidence within the meaning of 38 C.F.R. § 3.156(a). 


ORDER

Service connection for a left ankle disability is denied.

New and material evidence has been received to reopen a claim for entitlement to service connection for a psychiatric disability, to include schizophrenia and depression, and, to that extent only, the claim is granted.


REMAND

The Veteran alleges that his service-connected right ankle disability has increased in severity. The Veteran also alleges his current psychiatric disorder is related to service. A remand is necessary for both issues on appeal, as well as his claim for TDIU.

The Veteran's last VA joints examination to assess the current severity of his service-connected right ankle disability was in April 2009. This evidence is inadequate to assess the Veteran's current degree of impairment since this examination is over two years old. Therefore, a new VA examination is required to assess the current level of severity of the disability. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

With respect to the Veteran's service connection claim, a remand is necessary to obtain a VA medical opinion to determine whether the Veteran has a current psychiatric disorder; if so, what diagnosis or diagnoses are applicable; and, if so, whether the diagnosed disorder(s) is (or are) related to his period of military service.

In a May 2009 VA medical opinion, a VA psychologist opined that the Veteran met the diagnostic criteria for PTSD secondary to military experiences. In an August 2010 VA medical opinion, the psychologist related that the Veteran also met the diagnostic criteria for paranoid-type schizophrenia, which "most likely began while he was on active duty status." In January 2011, the VA psychologist provided the following opinion:

[The Veteran] has an extensive mental health and substance abuse history dating back over 30 years. In [a] social work inpatient psychosocial assessment from the Hampton, Virginia[,] VAMC, dated [redacted] August 1999, it was reported that he "served in the Army from [November 1974 to December 1977], received an honorable [discharge]. [Veteran] reported that he was [absent without official leave] a few days prior to his [discharge]. [Veteran] reported he was hearing voices at the time he was [absent without official leave]." Therefore, it would appear that he reported symptoms of psychosis (schizophrenia) prior to discharge from the Army in 1977.

The RO/AMC must obtain a VA medical opinion to reconcile the Veteran's psychiatric symptomatology variously described and diagnosed throughout the record. The examiner must make a determination as to whether any current diagnosis, or past, resolved complaints since the claim was submitted, including schizophrenia, PTSD and a depressive disorder, are related to the Veteran's service.
As noted in Clemons, a Veteran may obtain service connection for any mental disorder reasonably encompassed by his or her description of its symptoms. 

With respect to the Veteran's claim for TDIU, the resolution of the increased rating claim and service connection claim may have a bearing upon the claim of entitlement to TDIU. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify all records of VA and non-VA health care providers who have treated him for his service-connected right ankle disability.

a. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies, which have not already been associated with the record. 

b. The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. Once all available medical records have been received, schedule the Veteran for a VA joints examination. The following considerations will govern the examination:
 
a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. The examiner will provide specific responses to the following questions, and must provide the basis or bases for any responses:

i. Does the Veteran have marked or moderate limited motion of the right ankle? 

ii. Is there ankylosis of the right ankle? If so, is the ankle ankylosed (a) in plantar flexion less than 30 degrees, or; (b) in plantar flexion between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, or; (c) in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity?

iii. Is there x-ray evidence of degenerative arthritis of the right ankle and associated limitation of motion?

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is advised that although his or her expertise is one factor in assessing the bases of his or her opinion, the law requires that he or she must explain the basis or bases for his or her opinion based on his or her clinical experience, the facts in the claims folder, medical expertise, and established medical principles. 

4. Request the Veteran identify all records of VA and non-VA health care providers who have treated him for a psychiatric disorder.

a. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider the Veteran identifies, which have not already been associated with the record. 

b. The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

5. Once all available medical records have been received, schedule the Veteran for a VA mental disorders (to include PTSD) examination. The following considerations will govern the examination:
 
a. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c. The examiner MUST BE ADVISED THAT THE VETERAN DID NOT SERVE IN VIETNAM DURING OR IN THE VIETNAM WAR, BUT INSTEAD SERVED IN KOREA.

c. The examiner will provide specific responses to the following questions, and must provide the basis or bases for any responses:

i. Does the Veteran have a diagnosis of schizophrenia, PTSD, or another psychiatric disorder, to include a depressive disorder? 

ii. If there is a diagnosis of schizophrenia, PTSD, or another psychiatric disorder to include depression, was that diagnosis or diagnoses caused by any incident of the Veteran's active military service?

iii. If the Veteran is diagnosed with schizophrenia or other disorder that is subject to prodromal symptoms, were such prodromal symptoms noted during the Veteran's active military service?

iii. If the Veteran does not have a current diagnosis of a psychiatric disorder, did he have such a diagnosis at some point beginning in January 1978 when the claim was submitted?

e. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is advised that although his or her expertise is one factor in assessing the bases of his or her opinion, the law requires that he or she must explain the basis or bases for his or her opinion based on his or her clinical experience, the facts in the claims folder, medical expertise, and established medical principles. 

6. The RO/AMC will then readjudicate the increased rating, service connection, and TDIU claims on appeal. In readjudicating the increased rating claim on appeal, the RO/AMC must consider the application, if warranted, of staged ratings pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO/AMC must specifically adjudicate the question of whether referral of the rating claims for extraschedular evaluations should be undertaken.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for a psychiatric disorder. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


